JACOBS, Justice:
On this 8th day of January 2013, the Court has determined that the Superior Court order granting the motion to dismiss of Texas Instruments Incorporated, the defendant-below, appellee, should be affirmed on the basis of and for the reasons assigned by the Superior Court in its September 30, 2011 opinion. We also affirm the Superior Court order dated May 7, 2012 denying the motion for reargument of Peters, the plaintiffs-below, appellants.
NOW, THEREFORE, IT IS ORDERED that the judgments of the Superi- or Court are AFFIRMED.